Mr. G.T. Blackman Bradley County Election Commission Route 1, Box 230 Warren, AR
Dear Mr. Blackman:
This is in response to your request for an opinion concerning Ark. Stat. Ann. 22-375 and 22-375.2.  Section 22-375 created one additional circuit judgeship and one additional chancery judgeship for the tenth judicial district. 22-375.2 authorizes the circuit and chancery judges of the Tenth Circuit to exchange circuits and try matters in each others courts.
The question you have posed is whether the Election Commission should accept the filing fee of the appointed circuit judge if he chooses to file for the newly created chancery judgeship insomuch as the judges could have by agreement, changed courts at any time. I am aware of Amendment 29 of the Arkansas Constitution which prohibits an appointee from running to succeed himself. However, in this particular case should the appointed circuit judge choose to file for the newly created chancery judgeship he would not be attempting to succeed himself.  Even though 22-375.2 authorizes circuit and chancery judges of the tenth circuit to exchange circuits and try matters in each others courts, it is my understanding that the circuit judge was commissioned as circuit judge only.
For the foregoing reasons, the Bradley County Election Commission should accept the circuit judge's filing fee should he choose to file for the chancery judgeship.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.